DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 13, 2021 have been fully considered but they are not persuasive.  
Examiner respectfully disagrees with Applicants’ assertion that Chen does not teach the feature wherein the predetermined condition is that a detection period of the control channel in the terminal is less than or equal to a predetermined value for the same reasons set forth in the Office Action dated June 16, 2021.  Section 0271 of Chen teaches that the detection period for a DCI (downlink control information), which is transmitted on a downlink control channel can be configured thus rendering a scenario wherein the detection period is less than or equal to a particular value or number.
Examiner also respectfully disagrees with Applicants’ assertion that He does not teach the feature wherein the predetermined condition is that a number of resources of the uplink control information included in the uplink signal is equal to or greater than a predetermined threshold value for the same reasons set forth in the Office Action dated June 16, 2021.  Section 0029 of He teaches the allocation of resources for an uplink control channel (PUCCH).  Resource elements in wireless/RF systems are not in abundance and therefore limited thus there will be a threshold associated with said limitation.  This further renders rendering a scenario wherein the number of resource .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 18, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2019/0261281) in view of Chen et al. (US 2020/0052770)
Regarding Claim 1, Jung teaches a terminal comprising: circuitry, which, in operation, calculates a transmission power using a first power control parameter corresponding to a first service in response to a predetermined condition relating to a control channel to be used for transmission of assignment information of an uplink signal being satisfied, and calculates the transmission power using a second power control parameter corresponding to a second service in response to the predetermined condition  not being satisfied (Figure 9, Sections 0030, 0079, 0083, an uplink (UL) grant is scheduled, which is assignment information as shown in Section 0030, the uplink 
Jung does not teach wherein the predetermined condition is that a detection period of the control channel in the terminal is less than or equal to a predetermined value.
Chen, which also teaches a wireless communication system, teaches wherein the predetermined condition is that a detection period of the control channel in the terminal is less than or equal to a predetermined value (Section 0271, detection periods can be configured thus rendering a scenario wherein the detection period is less than or equal to a particular value or number).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Jung with the above features of Chen for the purpose of providing beam recovery for the purpose of preventing communication quality decline as taught by Chen.
Regarding Claim 19, Jung teaches a transmission method comprising: calculating a transmission power using a first power control parameter corresponding to a first service in response to a predetermined condition relating to a control channel to 
Jung does not teach wherein the predetermined condition is that a detection period of the control channel in the terminal is less than or equal to a predetermined value.
Chen, which also teaches a wireless communication system, teaches wherein the predetermined condition is that a detection period of the control channel in the terminal is less than or equal to a predetermined value (Section 0271, detection periods can be configured thus rendering a scenario wherein the detection period is less than or equal to a particular value or number).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Jung with the above features 
Regarding Claim 18, Jung in view of Chen teaches all of the claimed limitations recited in Claim 1.   Jung further teaches wherein the transmission power calculated using the first power control parameter is greater than the transmission power calculated using the second power control parameter (Sections 0030, 0079, the uplink signal power is calculated using the power control parameters in the equations such as c (j) and f sub  f,c (i, l), these power control parameters can change thus rendering a scenario wherein the transmission power defined by said power control parameters changes thus further rendering a scenario wherein power in one instance is greater than the transmission power in another instance).
Regarding Claim 21, Jung in view of Chen teaches all of the claimed limitations recited in Claim 18.  Jung further teaches wherein the first service is Ultra-Reliable and Low Latency Communications (URLLC), and the second service is different from URLLC (Section 0083, URLLC and eMBB which is different from URLLC).

Claims 16, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2019/0261281) in view of He et al. (US 2018/0249458) and in further view of Kwon et al. (US 2011/0274099)
Regarding Claim 16, Jung teaches a terminal comprising: circuitry, which, in operation, calculates a transmission power using a first power control parameter corresponding to a first service in response to a predetermined condition relating to a control channel to be used for transmission of assignment information of an uplink 
Jung does not teach wherein the predetermined condition is that uplink control information included in the uplink signal is a response signal to downlink data of the first service and a number of resources of the uplink control information included in the uplink signal is equal to or greater than a predetermined threshold value.
He, which also teaches a wireless communication system, teaches wherein the predetermined condition is that a number of resources of uplink control information included in the uplink signal is equal to or greater than a predetermined threshold value (Section 0029, since there is a limited amount of resources there will be a threshold associated with said limitation thus rendering a scenario wherein the number of resource elements is equal to said threshold).

Kwon, which also teaches a wireless communication system, teaches wherein the predetermined condition is that uplink control information included in the uplink signal is a response signal to downlink data of a service (Sections 0049, 0050).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Jung combination with the above features of Kwon for the purpose of decreasing a transmission error rate and increase capacity as taught by Kwon.
Regarding Claim 20, Jung in view of He and in further view of Kwon teaches all of the claimed limitations recited in Claim 16.   Jung further teaches wherein the transmission power calculated using the first power control parameter is greater than the transmission power calculated using the second power control parameter (Sections 0030, 0079, the uplink signal power is calculated using the power control parameters in the equations such as c (j) and f sub  f,c (i, l), these power control parameters can change thus rendering a scenario wherein the transmission power defined by said power control parameters changes thus further rendering a scenario wherein power in one instance is greater than the transmission power in another instance).
Regarding Claim 22, Jung in view of He and in further view of Kwon teaches all of the claimed limitations recited in Claim 20.  Jung further teaches wherein the second service is enhanced mobile broadband (eMBB) (Section 0083).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
November 17, 2021